Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18-19 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “wherein the application is configured to store shipment related information on the user device to be uploaded to a server subsequent to all required fields of the shipment information being received on the user device.” It’s not clear what it means by the “all required field of the shipment”.  For the purpose of the examination the “all required field of the shipment information” would be interpreted as the same information as “shipment related information”. 
The dependent claims inherit the rejections of their respective base claims and, as such are rejected for the same reasons. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-5, 8, and 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability. Alice Corp. v. CLS Bank Int'l, 573 U.S._ (2014). Claims 1-5, 8, and 17-19 each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
MPEP 2106 Step 2A - Prong 1:
The claims are directed to the abstract idea of (as shown in the recited representative functions of the independent claims- store shipment related information, send shipment information; receiving the shipment related information comprising one or more types of items, and a total number of items being shipped; receiving the one or more shipper images of one or more items in a shipping package prior to the one or more items being shipped to a receiver and the shipment related information; providing the one or more recipient images of the one or more items in the shipping package to capture the condition of the one or more items after being shipped to a recipient.)  Which is a method of organizing human activities because it recites concepts managing human behavior or relationship or interactions between people including social activities, teaching, and following rules or instruction (i.e. related to business relationship). Additionally, aside from the general technological environment (addressed below), it covers purely mental processes which are similar to the abstract idea of Claim 1 (a method of organizing human activities and concepts of mental process).                                                                                                                                                                                                                                                                                                                                                                                                                               
	It is similar to other abstract ideas held to be non-statutory by the courts (see Accenture Global Services, GmbH v. Guidewire Software, 728 F.3d 1336 (Fed. Cir. 2013)—interface for generating tasks based on rules to be completed upon the occurrence of an event; Secured Mail Solutions v. Universal Wilde, No. 2016-1728 (Fed. Cir. Oct. 1, 2017) - communicating information about a mail object using a personalized marking; these cases all also describe the significant aspects of the claimed invention, albeit at another level of abstraction. See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").
MPEP 2106 Step 2A - Prong 2:
	This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application.
The elements merely serve to provide a general technological environment (e.g., computers and the Internet) in which to carry out the judicial exception ("server computer”, “user device”, “Wi-Fi network” "user interface"-all recited at a high level of generality). Although they have and execute instructions to perform the abstract idea itself (e.g. “recipient application” and “shipper application”) these do not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to “apply it”. “Generating one or more user interfaces based on the total number and types of items to capture one or more shipper images of one or more items” these are considered extra solution activity for data gathering/outputting and does not integrate the abstract idea into a practical application. 
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above.  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  

	At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir.
2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Flere, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A
Prong 2. Moreover, the additional elements recited are known and conventional generic computing elements (""server computer”, “user device”, “Wi-Fi network,“ "user interface" see published Specification Paragraphs:[0060] The shipment verification system 100 includes among other systems , a user device 102 , a user device 104 , a user device 106 , a Wi - Fi router 108 , a cellular network 109 , a network 110 , an application server 114 , a database server 118 and a third party server 122. Each of the above devices and systems may communicate with each other via a network 110 or other means. In various embodiments , the network 110 may include 
	The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional."' SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayov. Prometheus, 566 U.S. 66, 73 (2012)). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
	There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Dependent Claims Step 2A:
	The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented. Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into 
Dependent Claims Step 2B:
	The dependent claims merely use the same general technological environment and instructions to implement the abstract idea. Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2,4-5, and 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Barber et al. (US 2016/0275441 A1) in view of Gorlin ( US 2016/0019496 A1)

 As per claim 1, Barber teaches:
A method for verifying a shipment, the method comprising: [0005] providing, by a server computer, a shipper application ([0052] the user interface may be a user application, browser, user interface, and/or similar words used herein interchangeably executing on and/or accessible via the user computing entity 110 to interact with and/or cause display of information from the carrier computing entity 100)
configured to store shipment related information and the shipper application configured to send shipment information to the server computer; ([0052]-[0053] memory, [0064],[0068] )
receiving, by the server computer, the shipment related information comprising one or more types of items, and a total number of items being shipped;([0027],[0068], [0077, the carrier server 100 may be in communication with one or more databases providing data regarding expected weights of various items, and accordingly the carrier server 100 may be configured to determine an expected weight of a shipment based at least in part on the expected quantity of each type of item included in the shipment, an estimated weight or range of weights associated with the item, and/or an allowance for a weight of packaging materials utilized to package the item, as stored in the database.)
generating one or more user interfaces based on the total number and types of items to capture one or more shipper images of one or more items in a shipping package prior to the one or more items being shipped to a receiver; (Based on the BRI, the claim requires only generating one user interface based on one item and one type of item, [0027] a shipper (or a 3rd party servicer) may deposit one or more items into one or more package(s) to form a shipment for delivery to a consignee by a carrier. the shipper (or a 3rd party servicer) captures one or more image(s) of the item(s) before and/or after packaging via one or more imaging devices  [ examiner interprets the after packaging as prior being shipped to a receiver] [0052] The user computing entity 110 may also comprise a user interface (that can include a display 316 coupled to a processing element 308) and/or a user input interface (coupled to a processing element 308). For example, the user interface may be a user application, browser, user interface, and/or similar words used herein interchangeably executing on and/or accessible via the user computing entity 110 to interact with and/or cause display of information from the carrier computing entity 100, as described herein. The user input interface can comprise any of a number of devices or interfaces allowing the user computing entity 110 to receive data, [0010]) 
 receiving, by the server computer, the one or more shipper images and the shipment related information; ( [0027], the shipper (or a 3rd party servicer) captures one or more image(s) of the item(s) before and/or after pack aging via one or more imaging devices. These images may then be sent physically, electronically or otherwise made available to a carrier or a 3rd party (e.g., to a carrier computing entity 100). For example, the images may be sent from a user computing entity 110 to a carrier computing entity 100.[0028] , a carrier computer system (e.g., carrier computing entity 100) may ingest the image(s) of the item(s) and associate the images with other shipping related data Such as shipper address data, consignee address data, description of the goods, tracking numbers, service levels, value, brokerage documents and/or the like. This shipping related data may be generated by the carrier and/or by the shipper, and provided to the carrier computing entity 100. [0068])
While Barber teaches providing, by the server computer, an application that is configured to capture one or more images of the one or more items in the shipping package to capture the condition of the one or more items after being shipped to a recipient. ([0052] the user computing entity 110 may also comprise a user interface (that can include a display 316 coupled to a processing element 308) and/or a user input interface (coupled to a processing element 308). For example, the user interface may be a user application, browser, user interface, and/or similar words used herein interchangeably executing on and/or accessible via the user computing entity 110 to interact with and/or cause display of information from the carrier computing entity 100, as described herein [ the user computing entity is interpreted to be a shipper/ recipient computing entity] [0089] a shipment 10 may be imaged a plurality of times during transit from the origin to the destination (e.g., immediately after ingestion into the carrier's shipping network and immediately prior to final delivery of the shipment to the destination location) in order to determine whether any changes (e.g., damage and/or tampering) have occurred to the contents of the shipment 10.)  Barber does not explicitly teach a recipient to capture one or more recipient images,  however, this is taught by Gorlin (Fig.59, confirm Delivery # take pictures of the package, [0192], the receiver can take a picture of the package and the deliverer which also serves as confirmation of the delivery. All of these photos can be taken by the receiver's or the deliverer's portable computing device (e.g., Smart phone) which also would have a camera. The pictures taken and transmitted to the server (which are stored for later retrieval) can also be tagged with a time the picture was taken and the location where it was taken (determined by the computing device used to take the photo using its GPS device, etc.), [0262], user application).  It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the recipient images feature for the same reasons its useful in Gorlin -namely, the receiver can take a picture of the package and the deliverer which also serves as confirmation of the delivery ( par.192). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

As per claim 2, Barber in view of Gorlin teaches claim 1. Barber further teaches:
While Barber teaches providing the one or more shipper images to permit to compare with the condition of the one or more items after being shipped to the recipient. ([0089] a shipment 10 may be imaged a plurality of times during transit from the origin to the destination (e.g., immediately after ingestion into the carrier's shipping network and immediately prior to final delivery of the shipment to the destination location) in order to determine whether any changes (e.g., damage and/or tampering) have occurred to the contents of the shipment 10.)   Barber does not explicitly teach providing images to the recipient application, however, this is taught by Gorlin ([0176] a bar code, quick response code, or other image is transmitted to the receiver's computing device (e.g., cell phone, tablet, portable computing device, personal computer, etc.) The receiver's computing device would then display this code (e.g., using an app, web page, text message etc.)) It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the transmission of the images to the recipient feature for the same reasons its useful in Gorlin -namely,  so the receiver's computing device would then display this code   ( par.176) to verify delivery ( par.179). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

 As per claim 4, Barber in view of Gorlin teaches claim 1. Barber further teaches:
receiving by a server computer the one or more images. ([0027] the images may be sent from a user computing entity 110 to a carrier computing entity 100), Barber does not explicitly teach the recipient images, however, this is taught by Gorlin (Fig.59, confirm Delivery # take pictures of the package, [0192], the receiver can take a picture of the package and the deliverer which also serves as confirmation of the delivery. All of these photos can be taken by the receiver's or the deliverer's portable computing device (e.g., Smart phone) which also would have a camera. The pictures taken and transmitted to the server (which are stored for later retrieval) can also be tagged with a time the picture was taken and the location where it was taken (determined by the computing device used to take the photo using its GPS device, etc.), [0262], user application).  It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the recipient images feature for the same reasons its useful in Gorlin -namely, the receiver can take a picture of the package and the deliverer which also serves as confirmation of the delivery ( par.192). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

 As per claim 5, Barber in view of Gorlin teaches claim 4. Barber further teaches:
the server computer configured to compare the one or more shipper images with the one or more images. ([0027], [0089], [0111], the carrier server 100 may be configured to compare the images of the one or more items generated during the imaging process of the shipment 10 against one or more reference images. the reference images may comprise images provided by the shipper and stored in association with the corresponding shipment profile.)  Barber does not explicitly teach the recipient images, however, this is taught by Gorlin (Fig.59, confirm Delivery # take pictures of the package, [0192], the receiver can take a picture of the package and the deliverer which also serves as confirmation of the delivery. All of these photos can be taken by the receiver's or the deliverer's portable computing device (e.g., Smart phone) which also would have a camera. The pictures taken and transmitted to the server (which are stored for later retrieval) can also be tagged with a time the picture was taken and the location where it was taken (determined by the computing device used to take the photo using its GPS device, etc.), [0262], user application).  It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the recipient images feature for the same reasons its useful in Gorlin -namely, the receiver can take a picture of the package and the deliverer which also serves as confirmation of the delivery, so in case if a dispute about damage to the package, the photo can be retrieved to deter mine the condition of the package upon delivery (par.192). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

 As per claim 8, Barber in view of Gorlin teaches claim 1. Barber further teaches:
wherein the shipping package is at least one of a box, pallet or container.  ( [0002], boxes, [0061] container)

Claims 3, 6-7, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barber et al. (US 2016/0275441 A1) in view of Gorlin ( US 2016/0019496 A1) in further view of Nazzari (US 2014/0330685 A1)

As per claim 3, Barber in view of Gorlin teaches claim 1. Barber further teaches:
sending the shipment information and the shipper images to the server computer, shipper user device ( [0027]- the images may be sent from a user computing entity 110 to a carrier computing entity 100. [0028] this shipping related data may be generated by the carrier and/or by the shipper, and provided to the carrier computing entity 100.) 
 Barber does not explicitly teaches subsequent to a user device connecting to a Wi-fi network.  However, this is taught by Nazzari ([0111] if a user is using an end-user device 101 in the field and has only a cellular connection, the end-user device 101 may send identifiers to the management service 102 over the cellular connection, but wait for a WiFi connection to send other data such as photos) It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the Wi-Fi connection  feature for the same reasons its useful in Nazzari -namely, Some mobile data is sent to the management service 102 in real-time, while other data is withheld for later sending ( par.111). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

As per claim 6, Barber in view of Gorlin teaches claim 5. Barber further teaches:
While Barber teaches the images are received by the server computer ([0027],[0111]) Barber does not explicitly teaches the recipient images however, this is taught by Gorlin (Fig.59, confirm Delivery # take pictures of the package, [0192], the receiver can take a picture of the package and the deliverer which also serves as confirmation of the delivery. All of these photos can be taken by the receiver's or the deliverer's portable computing device (e.g., Smart phone) which also would have a camera. The pictures taken and transmitted to the server (which are stored for later retrieval) can also be tagged with a time the picture was taken and the location where it was taken (determined by the computing device used to take the photo using its GPS device, etc.), [0262], user application).  It would be prima facie obvious 
Barber does not teach the images are only received by the server computer when a user device is connected to a Wi-Fi network, however, this is taught by Nazzari ([0111] if a user is using an end-user device 101 in the field and has only a cellular connection, the end-user device 101 may send identifiers to the management service 102 over the cellular connection, but wait for a WiFi connection to send other data such as photos) It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the Wi-Fi connection  feature for the same reasons its useful in Nazzari -namely, Some mobile data is sent to the management service 102 in real-time, while other data is withheld for later sending ( par.111). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

As per claim 7, Barber in view of Gorlin teaches 
While Barber teaches the shipment information is stored on a shipper device ([0052]) Barber does not teach the storing information prior to the device connecting to a Wi-Fi network.  However, this is taught by Nazzari ([0111] some mobile data is sent to the management service 102 in real-time, while other data is withheld for later sending. For example, if a user is using an end-user device 101 in the field and has only a cellular connection, the end-user device 101 may send identifiers to the management service 102 over the cellular connection, but wait for a WiFi connection to send other data such as photos) It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the Wi-Fi connection  feature for the same reasons its useful in Nazzari -namely, Some mobile data is sent to the management service 102 in real-time, while other data is withheld for later sending ( par.111). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
 As per claim 15, Barber in view of Nazzari and Gorlin teaches claim 14. Barber further teaches:
a recipient user device having an application.  ([0052] The user computing entity 110 may also comprise a user interface (that can include a display 316 coupled to a processing element 308) and/or a user input interface (coupled to a processing element 308). For example, the user interface may be a user application, browser, user interface, and/or similar words used herein interchangeably executing on and/or accessible via the user computing entity 110 to interact with and/or cause display of information from the carrier computing entity 100, as described herein [ the user computing entity is interpreted to be a shipper/ recipient computing entity] [0089] a shipment 10 may be imaged a plurality of times during transit from the origin to the destination (e.g., immediately after ingestion into the carrier's shipping network and immediately prior to final delivery of the shipment to the destination location) in order to determine whether any changes (e.g., damage and/or tampering) have occurred to the contents of the shipment 10.)  
Barber does not explicitly teach a recipient to capture one or more recipient images,  however, this is taught by Gorlin (Fig.59, confirm Delivery # take pictures of the package, [0192], the receiver can take a picture of the package and the deliverer which also serves as confirmation of the delivery. All of these photos can be taken by the receiver's or the deliverer's portable computing device (e.g., Smart phone) which also would have a camera. The pictures taken and transmitted to the server (which are stored for later retrieval) can also be tagged with a time the picture was taken and the location where it was taken (determined by the computing device used to take the photo using its GPS device, etc.), [0262], user application).  It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the recipient images feature for the same reasons its useful in Gorlin -namely, the receiver can take a picture of the package and the deliverer which also serves as confirmation of the delivery ( par.192). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
As per claim 17, Barber teaches:
providing, by a server computer, a shipper application configured to store shipment related information and send shipment information to a server ([0052]-[0053] memory, [0064],[0068] ) does not explicitly teach when the user device is connected to Wi-Fi ([0111] if a user is using an end-user device 101 in the field and has only a cellular connection, the end-user device 101 may send identifiers to the management service 102 over the cellular connection, but wait for a WiFi connection to send other data such as photos) It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the Wi-Fi connection  feature for the same reasons its useful in Nazzari -namely, Some mobile data is sent to the management service 102 in real-time, while other data is withheld for later sending ( par.111). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
 receiving, by the server computer, the shipment related information comprising one or more types of items, and a total number of items being shipped; ([0027],[0068], [0077])
 generating one or more user interfaces based on the total number and types of items to capture one or more shipper images of one or more items in a shipping package prior to the one or more items being shipped to a receiver;( Based on the BRI, the claim requires only generating one user interface based on one item and one type of item, [0027] a shipper (or a 3rd party servicer) may deposit one or more items into one or more package(s) to form a shipment for delivery to a consignee by a carrier. the shipper (or a 3rd party servicer) captures one or more image(s) of the item(s) before and/or after packaging via one or more imaging devices [examiner interprets the after packaging as prior being shipped to a receiver] [0052] The user computing entity 110 may also comprise a user interface (that can include a display 316 coupled to a processing element 308) and/or a user input interface (coupled to a processing element 308). For example, the user interface may be a user application, browser, user interface, and/or similar words used herein interchangeably executing on and/or accessible via the user computing entity 110 to interact with and/or cause display of information from the carrier computing entity 100, as described herein. The user input interface can comprise any of a number of devices or interfaces allowing the user computing entity 110 to receive data, [0010])
receiving, by the server computer, the one or more shipper images and the shipment related information; ( [0027], the shipper (or a 3rd party servicer) captures one or more image(s) of the item(s) before and/or after pack aging via one or more imaging devices. These images may then be sent physically, electronically or otherwise made available to a carrier or a 3rd party (e.g., to a carrier computing entity 100). For example, the images may be sent from a user computing entity 110 to a carrier computing entity 100.[0028] , a carrier computer system (e.g., carrier computing entity 100) may ingest the image(s) of the item(s) and associate the images with other shipping related data Such as shipper address data, consignee address data, description of the goods, tracking numbers, service levels, value, brokerage documents and/or the like. This shipping related data may be generated by the carrier and/or by the shipper, and provided to the carrier computing entity 100. [0068])
 While Barber teaches providing, by the server computer, an application that is configured to capture one or more images of the one or more items in the shipping package to capture the condition of the one or more items after being shipped to a recipient. ( [0052] The user computing entity 110 may also comprise a user interface (that can include a display 316 coupled to a processing element 308) and/or a user input interface (coupled to a processing element 308). For example, the user interface may be a user application, browser, user interface, and/or similar words used herein interchangeably executing on and/or accessible via the user computing entity 110 to interact with and/or cause display of information from the carrier computing entity 100, as described herein [ the user computing entity is interpreted to be a shipper/ recipient computing entity] [0089] a shipment 10 may be imaged a plurality of times during transit from the origin to the destination (e.g., immediately after ingestion into the carrier's shipping network and immediately prior to final delivery of the shipment to the destination location) in order to determine whether any changes (e.g., damage and/or tampering) have occurred to the contents of the shipment 10.)  Barber does not explicitly teach a recipient to capture one or more recipient images,  however, this is taught by Gorlin (Fig.59, confirm Delivery # take pictures of the package, [0192], the receiver can take a picture of the package and the deliverer which also serves as confirmation of the delivery. All of these photos can be taken by the receiver's or the deliverer's portable computing device (e.g., Smart phone) which also would have a camera. The pictures taken and transmitted to the server (which are stored for later retrieval) can also be tagged with a time the picture was taken and the location where it was taken (determined by the computing device used to take the photo using its GPS device, etc.), [0262], user application).  It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the recipient images feature for the same reasons its useful in Gorlin -namely, the receiver can take a picture of the package and the deliverer which also serves as confirmation of the delivery ( par.192). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
As per claim 18, Barber in view of Nazzari and Gorlin teaches claim 17. Barber further teaches:
providing an application to a user device wherein the application is configured to store shipment related information on the user device to be uploaded to a server subsequent to all required fields of the shipment information being received on the user device.  ( [0062] various embodiments may receive and store data indicative of an expected content of a shipment, as well as additional information regarding the particular shipment. Such information may be stored in a generated shipment profile, which may additionally include information received and/or generated while the shipment is en route between an origin and a destination. [0052]-[0053] memory, [0064],[0068])

Claims 14, 16, 19-20 recite similar limitations as claims 2 and 5, therefore they are rejected over the same rationales.

Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barber et al. (US 2016/0275441 A1) in view of Nazzari (US 2014/0330685 A1).

As per claim 9, Barber teaches:
 An apparatus for verifying a shipment, [0005] the apparatus comprising: a user device with a shipper application, provided by a server computer system, ([0052] the user interface may be a user application, browser, user interface, and/or similar words used herein interchangeably executing on and/or accessible via the user computing entity 110 to interact with and/or cause display of information from the carrier computing entity 100)
configured to receive shipment related information to send to a server computer system; wherein the shipment related information comprises one or more types of items, a total  ;([0027],[0068], [0077], the carrier server 100 may be in communication with one or more databases providing data regarding expected weights of various items, and accordingly the carrier server 100 may be configured to determine an expected weight of a shipment based at least in part on the expected quantity of each type of item included in the shipment, an estimated weight or range of weights associated with the item, and/or an allowance for a weight of packaging materials utilized to package the item, as stored in the database. [0111])
 an image capture device communicatively coupled to the user device to capture the one or more shipper images of the one or more items; ([0027],[0052]
wherein the shipper application is configured to store at least a portion of the shipment related information on the user device ([0052]) Barber does not teach storing information until the user device is connected to a Wi-Fi network.  However, this is taught by Nazzari ([0111] some mobile data is sent to the management service 102 in real-time, while other data is withheld for later sending. For example, if a user is using an end-user device 101 in the field and has only a cellular connection, the end-user device 101 may send identifiers to the management service 102 over the cellular connection, but wait for a WiFi connection to send other data such as photos) It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the Wi-Fi connection  feature for the same reasons its useful in Nazzari -namely, Some mobile data is sent to the management service 102 in real-time, while other data is withheld for later sending ( par.111). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

As per claim 10, Barber  in view of Nazzari teaches claim 9. Barber futher teaches:
While Barber teaches the user device is configured to transfer the shipper images ([0027][0111]) Barber does not teach transfer the images only after the user device is connected to the Wi-Fi network.  However, this is taught by Nazzari ([0111] if a user is using an end-user device 101 in the field and has only a cellular connection, the end-user device 101 may send identifiers to the management service 102 over the cellular connection, but wait for a WiFi connection to send other data such as photos) It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the Wi-Fi connection  feature for the same reasons its useful in Nazzari -namely, Some mobile data is sent to the management service 102 in real-time, while other data is withheld for later sending ( par.111). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

As per claim 11, Barber in view of Nazzari teaches claim 10. Barber further teaches:
While Barber teaches the user device is configured to transfer textual shipment related information to the server computer system ([0064] the shipment profile may be generated by, for example, the carrier server 100 upon receipt of data identifying one or more shipments (e.g., a shipment identifier) [ 0059] The shipment identifiers may be represented as text. [0068] the data identifying the review procedure prescribed for a particular shipment 10 may be provided to the carrier server 100 (and subsequently stored in the database as a portion of the shipment profile) as user input(e.g., received by one or more remote computing entities 110) 
Barber does not explicitly teach transfer information to the server computer system via cellular network before connecting to the Wi-Fi network, However, this is taught by Nazzari ([0111] if a user is using an end-user device 101 in the field and has only a cellular connection, the end-user device 101 may send identifiers to the management service 102 over the cellular connection, but wait for a WiFi connection to send other data such as photos) It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the Wi-Fi connection  feature for the same reasons its useful in Nazzari -namely, Some mobile data is sent to the management service 102 in real-time, while other data is withheld for later sending ( par.111). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

As per claim 12, Barber in view of Nazzari teaches claim 9. Barber further teaches:
wherein the user device is configured to transfer text data related to the shipper images via a cellular network as the images are captured.  ([0028] a carrier computer system (e.g., carrier computing entity 100) may ingest the image(s) of the item(s) and associate the images with other shipping related data Such as shipper address data, consignee address data, description of the goods, tracking numbers, service levels, value, brokerage documents and/or the like. This shipping related data may be generated by the carrier and/or by the shipper, and provided to the carrier computing entity 100. In some embodiments, the carrier may receive shipping related data (e.g., via the carrier computing entity 100) but may not receive images in association with the item(s) being shipped [0064] the shipment profile may be generated by, for example, the carrier server 100 upon receipt of data identifying one or more shipments (e.g., a shipment identifier) [0059] the shipment identifiers may be represented as text. [0068] the data identifying the review procedure prescribed for a particular shipment 10 may be provided to the carrier server 100 (and subsequently stored in the database as a portion of the shipment profile) as user input(e.g., received by one or more remote computing entities 110 ) 

As per claim 13, Barber in view of Nazzari teaches claim 12. Barber further teaches:
the user device is configured to transfer the shipper images ( [0027] [0111])Barber does not teach  only when the user device is connected to the Wi-Fi network. However, this is taught by Nazzari ([0111] if a user is using an end-user device 101 in the field and has only a cellular connection, the end-user device 101 may send identifiers to the management service 102 over the cellular connection, but wait for a WiFi connection to send other data such as photos) It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the Wi-Fi connection  feature for the same reasons its useful in Nazzari -namely, Some mobile data is sent to the management service 102 in real-time, while other data is withheld for later sending ( par.111). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAL A. ALSAMIRI whose telephone number is (571)272-5598.  The examiner can normally be reached on M-F: 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.A.A./Examiner, Art Unit 3628                                                                                                                                                                                                        



/DANIEL VETTER/Primary Examiner, Art Unit 3628